Citation Nr: 0819964	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 1, 2006 for 
dependency allowance for spouse.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which assigned an effective date of April 1, 2006 for a 
dependency allowance for the veteran's spouse.  


FINDING OF FACT

On May 30, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he wished to withdraw his current claim on 
appeal.  


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal on the issue 
of entitlement to an effective date prior to April 1, 2006 
for dependency allowance for spouse, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal as to 
the issue of entitlement to an effective date prior to April 
1, 2006 for dependency allowance for spouse, and, hence, 
there remains no allegation of error of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

Specifically, in a statement signed by the veteran, received 
on May 30, 2008, the veteran stated that he desired to 
withdraw his appeal.  See also cover letter to the May 30, 
2008 letter from the veteran's representative.  These 
statements constitute a written withdrawal of the substantive 
appeal with regard to the issue of entitlement to an 
effective date prior to April 1, 2006 for dependency 
allowance for spouse.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the claim, and it must therefore be dismissed, without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c).

ORDER

The appeal as to the claim of entitlement to an effective 
date prior to April 1, 2006 for dependency allowance for 
spouse is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


